DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
It is noted here that the term of “s/100cc” is a unit for Gurley Number. Gurley Number describes air permeability as a function of the time required for a specified amount of air to pass through, the examiner highly recommends the applicant to accurately use the term to avoid unnecessary confusing as Gurley Number and Air Permeability are not identical.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3–5 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites:
“1. A fluororesin porous film comprising a fluororesin and nodes, the film composed of a single layer of 5 um to 300 um, wherein, based on a total thickness of the fluororesin porous film, an average thickness of the nodes distributed on one surface of the film has a difference of 5 % to 40 % compared to an average thickness the nodes distributed on the other surface of the film, and wherein the fluororesin porous film has an average pore size of 150 nm to 900 nm and a maximum pore size of 690 nm to 1353 nm.” Emphasis added. 

Claim 1 is rejected under 35 U.S.C. 112(a) because the limitation of “an average thickness of the nodes has a difference of 5% to 40%” is not supported by the instant disclosure. Spec. dated Feb. 21, 2020 (“Spec.”). The instant disclosure only discloses a phrase of “calculating the ratio of an average thickness of the nodes.” Spec. p. 3. The instant disclosure also states that “the thickness ratio of nodes distributed on any one surface shows a different of 5% to 40% compared to the thickness ratio of nodes.” Spec. p. 4. The examiner notes that “the ratio of an average thickness of the nodes” are not the same as “an average thickness of the nodes.” The examiner further notes that the instant disclosure does not specifically discloses the claimed limitation of “an average thickness of the nodes.”  
Additionally, the examiner notes that the instant disclosure does not have support for the claimed range for maximum pore size of 690 nm to 1353 nm. Spec. The instant disclosure discloses a maximum pore size of 300 nm to 2500 nm. Spec. p. 4. The instant disclosure then discloses examples shows individual maximum pore size for each example, however, one could not rely on those individual datapoints to conclude a maximum pore size range is 690 nm to 1353 nm. 
Claim 3 recites:
“3. The fluororesin porous film according to claim 1, wherein the average thickness of the nodes distributed on one surface is in the range of 0.1 µm to 10 µm, and the average thickness of the nodes distributed on the other surface is in the range of 0.105 µm to 15 µm” Emphasis added. 

Claim 1 is rejected under 35 U.S.C. 112(a) because the limitation of “the average thickness of the nodes… is in the range of 0.1 µm to 10 µm” and “the average thickness of the nodes…is in the range of 0.105 µm to 15 µm” is not supported by the instant disclosure. Spec. The instant disclosure states: “the thickness of nodes on any one surface may be in the range of 0.1 µm to 10 µm, and the thickness of nodes on the other surface forming the remaining part may be in the range of 0.105 µm to 15 µm.” Emphasis added. The instant disclosure does not specify an “average thickness of the nodes” range. 
Claims 3–5 and 10 are rejected because they depend on claim 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–5 and 10 are rejected under 35 U.S.C. 103 as being obvious over Huang et al., US 2013/0083528 A1 (“Huang”)1 in view of Hara et al., US 2016/0236132 A1, (“Hara”) and Bowman et al., US 4,482,516 A (“Bowman”). 
Regarding Claim 1:
Huang discloses the claimed limitation of a fluororesin porous film (asymmetric porous structure 113, which is a membrane made of using PTFE—a fluororesin) comprising a fluororesin (PTFE) and nodes. Huang Fig. 1, [0044] and [0049]. The film 113 is a single layer (as an asymmetric membrane) with a thickness of 1–1000 µm, preferably 5–500 µm, overlapping with the claimed range of 5 to 300 µm. Id. at Fig. 1, [0068]. 
Huang does not explicitly disclose an average thickness of the nodes distributed on one surface of the film has a difference of 5% to 40% compared to an average thickness of the nodes distributed on the other surface of the film. 
However, Huang discloses that the thickness of asymmetric porous structure 113 is made up of the thickness of the skin surface 1131 and the thickness of the porous layer 1132. Huang Fig. 1, [0047]. Huang also discloses that the skin layer 1131 makes up 0.04 to 40% of the thickness of the asymmetric porous structure 113. Id. at Fig. 1, [0072]. Therefore, it is concluded that the porous layer 1132 makes up 99.96 to 60% of the thickness of the asymmetric porous structure 113, because the sum of layer 1131 and 1132 should make up 100% of the thickness of the asymmetric porous structure 113.

    PNG
    media_image1.png
    451
    741
    media_image1.png
    Greyscale

While Huang does not disclose an average thickness of the nodes distributed on surfaces of the film 113, Hara discloses a similar PTFE porous film that comprising nodes and fibrils and could be used as an air filtration medium. Hara [0114]. Hara further discloses that the thickness of the porous film is proportional to the size of nodes maintaining the film structure of the porous film. Id. Additionally, another analogous art, Bowman, which is directed to porous PTFE film. Bowman Fig. 1, col. 1, ll. 31–46. Similar to Huang and Hara, Bowman discloses its PTFE film structure comprises fibrils and nodes. Id. Bowman further discloses that node height 5 (equivalent to node thickness) extends in the film thickness direction, which means the film thickness is proportional to the node height/thickness. Id. Based on the above teachings, it would have been obvious to a person of ordinary skill in the art to understand that the thickness of PTFE porous film is proportional to the thickness of the nodes. It is further noted here this relationship would be valid for average values according to basic mathematics. Huang discloses its film thickness difference range of layer 1131 and film 1132 based on a total thickness of the fluororesin film 113 is from                     
                        
                            
                                60
                                %
                                -
                                40
                                %
                                =
                                20
                                %
                            
                        
                        t
                        o
                         
                        
                            
                                99.96
                                %
                                -
                                0.04
                                %
                                =
                                99.92
                                %
                            
                        
                    
                . Huang Fig. 1, [0072]. Based on the proportional relationship, thickness of nodes distributed on both surfaces of the film would have a same difference of 20% to 99.92%, this range overlaps with the claimed range of 5% to 40%. MPEP 2144.05(I). It is noted here that while Huang is silent of whether the thickness value is average value, it would have been obvious to one of ordinary skill in the art that the film thickness value discussed is an average value, as Huang discloses a uniform thickness film. Huang Fig. 1. Additionally, average values are widely used because it is statistically meaningful and practically useful to characterize PTFE film and node dimensions. 

    PNG
    media_image2.png
    429
    498
    media_image2.png
    Greyscale

Huang also discloses that the fluororesin porous film has an average pore size of 0.5 µm (500 nm) and 0.7 µm (700 nm). Huang Table 15, example 6 and 7. The disclosed average pore size falls within the claimed range of 150 nm to 900 nm, and therefore a prima facie case of obviousness exists. MPEP 2144.05(I).  
Huang further discloses that the pore size of its asymmetric film, example 6 and 7 is 0.9 µm (900 nm) and 0.7 µm (700 nm). Huang Table 15, example 6 and 7. It is noted here that Huang discloses that its “pore size” is measured by ASTM F316, which is a standard method of measuring maximum pore size. Huang [0065]. Therefore, Huang discloses a maximum pore size falls within the claimed range of 690 nm to 1353 nm, a prima facie case of obviousness exists. MPEP 2144.05(I). 
It is also noted here that instant disclosure discloses that the claimed fluororesin porous film with difference in node ratio is prepared by positioning one surface of the stretched preform in contact with the heating means and then firing it at 300-500 °C for 1 second to 120 seconds. Spec. dated Feb. 21, 2020 (“Spec.”) p. 5, ll. 5–10. Huang discloses that its asymmetric porous PTFE film is produced by only heat-treating one surface of the film while the other surface cool. Huang Fig. 1, [0062]. Huang also discloses that the heating condition is heated treated at preferably 340 °C to 360 °C for preferably 6 to 10 seconds. Id. It is noted here that both Huang and the instant disclosure use the process of heat-treating only one surface of a porous fluororesin film to form asymmetric porous single film structure. Both Huang and the instant disclosure discloses a fluororesin porous film of similar thickness as disclosed above. Both Huang and the instant disclosure discloses a fluororesin porous film that are water resistant and possesses high filtration efficiency and air permeability. Spec. p. 2, ll. 11–15 and Huang Fig. 1, [0073] and [0075]. It is therefore reasonable for a person of ordinary skill in the art to understand that their structures should be sufficiently similar as they are prepared by a very similar method and they possess very similar properties of water proof, dust proof and air permeability. 
Regarding Claim 3:
As discussed in claim 1, Bowman teaches that the node height 5 (node thickness) extends in the thickness direction of its PTFE film. Bowman Fig. 1, col. 1, ll. 31–46. Based on this observation, it would have been obvious for a person of ordinary skill in the art to understand that the node thickness is equivalent to film thickness. Huang discloses a thickness of its porous structure 113 is 19 µm. Huang Table 15, Examples 6–7. Huang also discloses that its skin layer makes up 0.04 to 40% of the thickness of porous structure 11, which means its skin layer 1131 has a thickness range of (19*0.04%=0.0076 µm) to (19*40%=7.6 µm), and the other layer 1132 has a thickness range of (19-7.6 = 11.4 µm) to (19-0.0076 = 18.9924 µm). The thickness range of 0.0076 to 7.6 µm overlaps the claimed range of 0.1 to 10 µm, and therefore a prima facie case of obviousness exists. MPEP 2144.05(I). The thickness range of 11.4 to 18.9924 µm overlaps with the claimed range of 0.105 µm to 15 µm and therefore, a prima facie case of obviousness exists. MPEP 2144.05(I).
Additionally, since Huang discloses a fluororesin film 113 of similar thickness, similar water resistance, air permeability and dust proof properties as compared to the instant disclosure, it is reasonable to conclude that Huang’s fluororesin film 113 should be similar to the instant disclosure, which means the thickness range of the nodes on both surfaces of the fluororesin porous film should be similar to the instant disclosure as well. 
Regarding Claim 4:
It is noted here that the unit of “s/100cc” is known for Gurley Seconds or Unit, which denotes to the time needed to pass 100cc of air through 1.0 square inch of material at stand pressure. Gurley Seconds/Unit is a property used to describe Air Permeability. 
Huang discloses that its fluororesin film 113 has a water pressure resistance of most preferably 1,000 to 16,000 mmH2O (i.e., equivalent to 9.8 to 156 kPa). Huang Fig. 1, [0077]. Huang also discloses that the fluororesin film 113 has Gurley number of 0.3 to 25 seconds, this range overlaps the claimed range of 0.5 to 100 seconds and therefore a prima facie case of obviousness exists. MPEP 2144.05(I). 
Regarding Claim 5:
It is noted here that claim 5 is process by product claim. MPEP 2113. It is also noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113(I). It is also noted that once a prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. MPEP 2113(III). 
 Here, As discussed in claim1, Huang discloses a porous PTFE film 113 appears to be only slightly different than the product claimed. Additionally, Huang discloses a similar process of preparing a preform (paste mixture of PTFE fine powder obtained by an emulsion polymerization method), extruding the preform (with an extruder in process (1)), stretching the preform (an expanding process (4)), and positioning one surface of the stretched preform in contact with a heating means device equipped with a roll and then firing it at 300 to 500 °C for 1 second to 120 seconds so as to directly obtain the fluororesin porous film (the heat treating process at 260 to 380 °C for 6 to 10 seconds). Huang [0055], [0058] and [0062]. 
Regarding Claim 10:
Huang discloses that its asymmetric film 113 is useful for dust-proof and filtering purposes. Huang Fig. 1, [0009]. 
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 35 U.S.C. §112(b) rejection as the applicant has amended the claim to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant amended claim 1 and argues that Huang does not specifically disclose or specify a difference in an average thickness of nodes and a maximum pore size of a porous film, as in the amended claim 1 of the current invention. Applicant Rem. dated Jul. 26, 2022 (“Applicant Rem.”) p. 7. Additionally, the applicant argues that Hara fails to evidence that an average thickness of nodes is equivalent to the thickness of the film. Id. at p. 8. 
The examiner respectfully disagrees. The amended claim 1 is addressed in details above, the examiner maintains the position of obviousness in view of Huang, Hara and Bowman. 
The applicant further argues that its instant disclosure makes clear that the thickness of the nodes is not equivalent to the layer or film thickness by citing a different total thickness of the film of 5 µm to 300µm, and a thickness node on one surface in the range of 0.1 µm to 10 µm and thickness of nodes on the other surface to be in the range of 0.105 µm to 15 µm. Applicant Rem. p. 8. 
The examiner disagrees. The examiner maintains the position that film thickness is proportional to size of nodes lies in view of Hara and Bowman. Details are provided in the rejecting of claim 1. Additionally, applicant’s cited instant disclosure merely discloses a total thickness of film (5 to 300 µm), which is different from nodes thickness on surfaces (0.1 µm to 10 µm) and (0.105 µm to 15 µm). The examiner would like to first point out that node thickness is proportional to the film thickness of the layer that contains the nodes, not the total thickness of the film. Additionally, the instant specification merely discloses a range, which is not sufficient to support the applicant’s conclusions of that the film thickness is not proportional to the nodes thickness. 
The applicant argues that Huang fails to teach the claimed average pore size of 150 to 900 nm and a maximum pore size of 690 nm to 1353 nm. Applicant Rem. p. 8. The applicant points that Huang merely discloses a pore size of porous layer is 0.01–15 µm. The applicant refers to Huang’s example 2–1 to 2–8 (pore size is 0.03–1.3 µm). Id. 
It is noted here that Huang’s range of 0.01–15 µm is “a pore size of EACH PORE.” Huang [0016]. Therefore, it is not accurate to rely on this range to conclude that Huang does not teach the claimed range of average pore size or maximum pore size. Additionally, the examiner would like to point out the cited pore size of 0.03–1.3 µm in example 2–1 to 2–8, is actually the “maximum pore size” as Huang discloses that “the pore size is measured according to the method of ASTM F316,” which is a standard method of measuring maximum pore size. Huang [0065]. Therefore, Huang’s example 2–1 to 2–8 teaches a maximum pore size range of 0.03–1.3 µm, which is 30–1300 nm. This range actually overlaps with the claimed range of 690 to 1353 nm. 
Applicant further argues that Huang’s process would not achieve the claimed invention because Huang specifically requires a “cooling process,” which is not required by instant application. Applicant Rem. p. 9. The applicant further emphasis that its invention has technical advantage as it improves water pressure resistance under the same air permeability condition, and the current claimed film can prevent deformation of an internal protective space without rupture of the film, etc. Applicant Rem. p. 10. 
It is noted here that since the instant applicant is directed to a fluororesin porous film, the property is deemed inherent if the structure is proved to be identical. Additionally, the examiner would like to point out that while the instant disclosure is silent about a cooling process, when the film is taken away from the heating means, a cooling process starts. Therefore, it is inaccurate to argue that the instant applicant does not require a cooling process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                 

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Huang Reference is the cite No. 1 reference of the 4-page IDS dated Nov. 02, 2020.